DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In claim 1, line 4, “a pressure different” should be corrected to read -- a pressure difference --.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-14 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cothern (US 2016/0230899).
Cothern discloses an airlock system having features as recited in the instant claims, including gate valves 300 arranged along a transportation tube and spaced, e.g., every few kilometers (Para [0057]), wherein at least two or three adjacent regions of the transportation tube delimited by adjacent gate valves are readable as being corresponding to a plurality of adjacent chambers arranged successively along a guide path/way and with different predetermined pressures in the chambers. The gate valves of Cothern are configured and arranged to permit one chamber/region to have a different predetermined pressure than an adjacent chamber/region. The structure of Cothern is considered to include a combination of features recited in instant claims 1 and 9-10, wherein the pressure differential between the two adjacent chambers/regions is readable as being progressively stepping up/down as claimed. 

Regarding instant claim 3, consider the gate valves, such as gate valves 300,300’, of Cothern.
Regarding instant claim 5, consider the airbag gate valve shown in Figs. 11A-C of Cothern.
Regarding instant claim 6, consider the gate valves and chambers described above, which are stationary along the guide path.
Regarding instant claims 7-8, consider the gate valves shown in Figs. 13A-B of Cothern and the chambers to be defined thereby.
Regarding instant claims 11-12, consider paragraph [0006] of Cothern, wherein the at least one track along the transportation path is readable as a guide way as claimed.
Regarding instant claim 13, the gate valves of Cothern are configured and capable as recited in instant claim 13.
Regarding instant claim 14, the structure of Cothern is considered to have the features recited instant claim 14 (see Para [0056]).
The operation of the structure of Cothern is considered to require the steps of operation recited in instant claims 18-19.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cothern (US 2016/0230899).
Cothern is applied above, which is considered to include a portion of tube 14 having two adjacent chambers/regions/environments defined by three gate valves, wherein these gate valves are required to be opened to allow an object/pod 12 to travel along the tube. As to these gate valves are to be opened sequentially, it would have been obvious to one of ordinary skill in the art to selectively choose to open these gate valves of Cothern sequentially to allow the object/pot 12 to travel along tube 14, wherein the concept of opening these gate valves of Cothern sequentially is merely an obvious matter of design choice out of limited available options (such as to open sequentially or to open at the same time), wherein the conclusion for such obviousness is supported by a KSR rationale - (E) ”obvious to try” - choosing from a finite number of identified, predictable solutions (such as to open sequentially or to open at the same time) in with a reasonable expectation of success (i.e., of allowing the travel pods to successfully  .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cothern (US 2016/0230899) in view of Koop (US 2010/0150544).
Cothern is applied above, wherein the gate valve can be an iris-type aperture (Para [0076]).
Koop discloses an iris-type gate valve that having a plurality of overlapping blades.
In view of Cothern, it would have been obvious to one of ordinary skill in the art to use an iris-type gate valve, similar to that taught by Koop, as the iris-type gate valve in the structure of Cothern for achieving expected advantages thereof, such as to from a gas tight seal when closed. The structure of Cothern, as modified, is considered to include a combination of features as recited in instant claim 4.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cothern (US 2016/0230899) in view of Finodeyev (US 2016/0229297) and 2013 CNN article.
Cothern is applied above.
Finodeyev discloses a transportation system, wherein the target pressure within a transport tube is about 100 Pa. In view of Finodeyev, it would have been obvious to one of ordinary skill in the art to configure the target pressure for travelling in travel regions of the tube of Cothern to about 100 Pa to create a near vacuum pressure, similar to that taught by Finodeyev, to optimize reducing drag for high speed travels through the tube. 
.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cothern (US 2016/0230899) in view of Oster (US 5,950,543).
Oster discloses an evacuated tube transportation system, wherein pod 300 is magnetically levitated (e.g., C21:43-49, 66-67) and has an outer diameter that substantially matches an inner periphery of the closed chambers of tube 200. In view of Oster, it would have been obvious to one of ordinary skill in the art to construct the structure of Cothern as a magnetic levitation transport system with the travel pods configured to substantially matches an inner periphery of the evacuated tube, in a manner similar to that taught by Oster, so as to achieve expected advantages thereof, such as reducing contact friction and enhancing stability between the travel pods and the evacuated tube. The structure of Cothern, as modified, is considered to include combinations of features of instant claims 16-17.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dalrymple (US 9,290,187) and Oster (US 2014/0261054) disclose variations of evacuated tube transport systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617